UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-9035 POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Delaware 91-1313292 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 19950 7th Avenue NE, Suite 200, Poulsbo, WA 98370 Telephone: (360) 697-6626 (Address of principal executive offices including zip code) (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filero Accelerated Filerx Non-accelerated Filero Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo x Partnership units outstanding at April 30, 2015: 4,336,323 Pope Resources Index to Form 10-Q Filing For the three Months Ended March 31, 2015 Description Page Number Part I. Financial Information Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 Part II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 P A R TI – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Pope Resources, a Delaware Limited Partnership March 31, 2015 and December 31, 2014 (in thousands) ASSETS Current assets Partnership cash and cash equivalents $ $ ORM Timber Funds cash Cash and cash equivalents Short-term investments - Accounts receivable, net Land held for sale Prepaid expenses and other Total current assets Properties and equipment, at cost Timber and roads, net of accumulated depletion (2015 - 96,570; 2014 - $93,359) Timberland Land held for development Buildings and equipment, net of accumulated depreciation (2015 - $6,990; 2014 - $6,849) Total property and equipment, at cost Other assets Total assets $ $ LIABILITIES, PARTNERS' CAPITAL AND NONCONTROLLING INTERESTS Current liabilities Accounts payable $ $ Accrued liabilities Current portion of long-term debt Deferred revenue Current portion of environmental remediation liability Other current liabilities Total current liabilities Long-term debt, net of current portion Environmental remediation and other long-term liabilities Partners' capital and noncontrolling interests General partners' capital (units issued and outstanding 2015 - 60; 2014 - 60) Limited partners' capital (units issued and outstanding 2015 - 4,236; 2014 - 4,224) Noncontrolling interests Total partners' capital and noncontrolling interests Total liabilities, partners' capital and noncontrolling interests $ $ See accompanying notes to condensed consolidated financial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Pope Resources, a Delaware Limited Partnership For the Three Months Ended March 31, 2015 and 2014 (in thousands, except per unit data) Revenue $ $ Cost of sales ) ) Operating expenses ) ) General and administrative expenses ) ) Income from operations Other expense Interest expense, net ) ) Income before income taxes Income tax expense ) ) Net income Net (income) loss attributable to noncontrolling interests - ORM Timber Funds ) Net and comprehensive income attributable to unitholders $ $ Allocable to general partners $ $ Allocable to limited partners Net and comprehensive income attributable to unitholders $ $ Basic and diluted earnings per unit attributable to unitholders $ $ Basic and diluted weighted average units outstanding Distributions per unit $ $ See accompanying notes to condensed consolidated financial statements. 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Pope Resources, a Delaware Limited Partnership Three Months Ended March 31, 2015 and 2014 (in thousands) Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depletion Equity-based compensation Excess tax benefit of equity-based compensation (5 ) - Depreciation and amortization Deferred taxes - Cost of land and timber sold Cash flows from changes in operating accounts Accounts receivable, net ) Prepaid expenses and other assets ) ) Real estate project expenditures ) ) Accounts payable and accrued liabilities ) ) Deferred revenue 76 Environmental remediation ) ) Other current and long-term liabilities 8 ) Net cash provided by operating activities Cash flows from investing activities Maturity of short-term investments - Reforestation and roads ) ) Buildings and equipment ) ) Acquisition of timberland - Partnership ) - Net cash used in investing activities ) ) Cash flows from financing activities Repayment of long-term debt ) ) Proceeds from preferred stock issuance - ORM Timber Funds - Payroll taxes paid on unit net settlements ) ) Excess tax benefit of equity-based compensation 5 - Cash distributions to unitholders ) ) Cash distributions - ORM Timber Funds, net of distributions to Partnership ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 6 POPE RESOURCES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2015 1. The condensed consolidated balance sheets as of March 31, 2015 and December 31, 2014 and the related condensed consolidated statements of comprehensive income and cash flows for the three-month periods ended March 31, 2015 and 2014 have been prepared by Pope Resources, A Delaware Limited Partnership (the “Partnership”), pursuant to the rules and regulations of the Securities and Exchange Commission. The condensed consolidated financial statements are unaudited, but, in the opinion of management, reflect all adjustments (consisting only of normal recurring adjustments and accruals) necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods. The financial information as of December 31, 2014, is derived from the Partnership’s audited consolidated financial statements and notes thereto for the year ended December 31, 2014, and should be read in conjunction with such financial statements and notes. The results of operations for the interim periods are not indicative of the results of operations that may be achieved for the entire fiscal year ending December 31, 2015. 2. The financial statements in the Partnership’s 2014 annual report on Form 10-K include a summary of significant accounting policies of the Partnership and should be read in conjunction with this Quarterly Report on Form 10-Q. On May 28, 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers, which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The ASU will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective on January 1, 2017. Early application is not permitted. The standard permits the use of either the retrospective or cumulative effect transition method. The Partnership is evaluating the effect that ASU 2014-09 will have on its consolidated financial statements and related disclosures. In April 2015, the FASB proposed to delay the effective date for public companies to January 1, 2018. The Partnership has not yet selected a transition method nor has it determined the effect of the standard on its ongoing financial reporting. On April 7, 2015, the FASB issued ASU 2015-03, Simplifying the Presentation of Debt Issuance costs, which requires debt issuance costs to be presented in the balance sheet as a direct deduction from the associated liability. The standard is effective for financial statements issued for fiscal years beginning after December 15, 2015, though early adoption is permitted, and the new guidance is to be applied on a retrospective basis. As of March 31, 2015, the Partnership has $238,000 in debt issuance costs that will be reclassified from other assets to long-term debt, net of current portion on the balance sheet when it adopts this standard. 3. The Partnership has two general partners: Pope MGP, Inc. and Pope EGP, Inc. In total, these two entities own 60,000 partnership units. The allocation of distributions, profits and losses between the general and limited partners is pro rata across all units outstanding. 7 4. ORM Timber Fund I, LP (Fund I), ORM Timber Fund II, Inc. (Fund II), and ORM Timber Fund III (REIT) Inc. (Fund III), collectively “the Funds”, were formed by Olympic Resource Management LLC (ORMLLC), a wholly owned subsidiary of Pope Resources, for the purpose of attracting capital to purchase timberlands. The objective of these Funds is to generate a return on investments through the acquisition, management, value enhancement and sale of timberland properties. Each Fund has a stated term of ten years from the end of the respective investment period. If the Fund is liquidated and all assets distributed to investors before the Fund’s planned termination date, however, the fund will end earlier than planned, as is expected for Fund I. The Funds’ stated termination dates are August 2017 for Fund I, March 2021 for Fund II and the tenth anniversary of the completion of its investment period for Fund III.Fund I’s assets were sold in 2014 and the Fund is expected to terminate in 2015. Fund III’s investment period will end at the earlier of the investment of all committed capital or July31, 2015, unless extended by a vote of the Fund investors. Pope Resources and ORMLLC together own 20% of Fund I and Fund II and 5% of Fund III. The Funds are consolidated into the Partnership’s financial statements based in part on ORMLLC’s controlling role as the general partner or managing member of the Funds. The consolidated financial statements exclude management fees paid by the Funds to ORMLLC as they are eliminated in consolidation. See note 5 for a breakdown of operating results before and after such eliminations. The portion of these fees, among other items of income and expense, attributed to third-party investors is reflected as an adjustment to income in the Partnership’s Condensed Consolidated Statement of Comprehensive Income under the caption “Net (income) loss attributable to noncontrolling interests - ORM Timber Funds.” The Partnership’s condensed consolidated balance sheet included assets and liabilities of the Funds as of March 31, 2015 and December 31, 2014, which were as follows: (in thousands) March 31, December 31, Assets: Cash $ $ Other current assets Total current assets Timber, timberland and roads, net of accumulated depletion (2015 - $29,363; 2014 - $26,738) Other long-term assets Total assets $ $ Liabilities and equity: Current liabilities excluding long-term debt $ $ Long-term debt Total liabilities Funds' equity Total liabilities and equity $ $ 5. In the presentation of the Partnership’s revenue and operating income (loss) by segment, all intersegment revenue and expense is eliminated to determine operating income (loss) reported externally. The following table reconciles internally reported income (loss) from operations to externally reported income (loss) from operations by business segment for the three months ended March 31, 2015 and 2014: 8 Fee Timber Three Months Ended Pope Resources ORM Timber Total Fee Timberland Real March 31, (in thousands) Timber Funds Timber Management Estate Other Consolidated Revenue internal $ $
